EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Interlink Global Corporation (the "Company") onForm 10-QSB for the period ended June 30, 2007, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), We, Anastasios N. Kyriakides, Chairman of theBoard and Chief Executive Officer, and Bill Rodriguez, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) The information contained in this Report fairly presents, in all material respects,the financial condition and results of operations of the Company. October 1, 2007 By: /s/ Anastasios N. Kyriakides Anastasios N. Kyriakides Chairman of the Board and Chief Executive Officer By: /s/Bill Rodriguez Bill Rodriguez, Chief Financial Officer
